



ANADARKO PETROLEUM CORPORATION 1201 LAKE ROBBINS DRIVE, THE WOODLANDS, TEXAS
77380
P.O. BOX 1330 HOUSTON, TEXAS 77251-1330 U.S.A. PH. (832)636-1000


exhibit10image.gif [exhibit10image.gif]


PERSONAL AND CONFIDENTIAL


[Date]


Dear :


The Compensation and Benefits Committee (the “Committee”) of the Board of
Directors of Anadarko Petroleum Corporation (the “Company”) has made an Award of
Performance Units (“PUs”) to you under the Anadarko Petroleum Corporation 2012
Omnibus Incentive Compensation Plan, as may be amended from time to time (the
“Plan”). This PU Award is subject to all terms and conditions of the Plan, the
summary of the Plan (the “Plan Summary”) and the provisions of this Award
Agreement. Unless defined herein, capitalized terms shall have the meaning
assigned to them under the Plan. The Plan and Plan Summary are available on the
Anadarko intranet website at the following address: [internal website address].


Effective [Grant Date] (“Grant Date”), you have been awarded PUs as your target
(“Target”). The value of these PUs, if any, will be dependent upon the Company’s
relative total stockholder return (“TSR”) over the specified three-year
performance period that begins [date] and ends [date] (the “Performance
Period”). At the end of the Performance Period, your Target will vest. The
maximum number of PUs that you can earn during the Performance Period will be
calculated as follows { x 200%}, with actual payout based on the Company’s TSR
ranking as described below.


Each PU represents the value of one share of the Company’s Common Stock. The
payout of PUs is contingent upon the Company’s TSR ranking relative to a
predetermined peer group during the Performance Period. The TSR measure provides
an external comparison of the Company’s performance against a peer group of
companies and will be calculated as follows:


Average Closing Stock Price for the last 30 trading days of the Performance
Period


Minus


Average Closing Stock Price for the 30 trading days preceding the beginning of
the Performance Period


Plus


Dividends paid per share over the Performance Period (based on ex-dividend date)


Total Above Divided By


Average Closing Stock Price for the 30 trading days preceding the beginning of
the Performance Period
The actual number of PUs you will earn for the Performance Period is based upon
the Company’s relative TSR ranking as follows:


1

--------------------------------------------------------------------------------





exhibit10iiiimage.gif [exhibit10iiiimage.gif]


For example, if you were awarded 1,000 target PUs and the Company’s relative
ranking for the Performance Period is 3rd, you will receive 1,640 PUs (1,000 x
164%) at the end of the Performance Period (subject to the other terms and
conditions of this Award Agreement).


The peer group for the Performance Period includes Apache Corporation,
Chesapeake Energy Corporation, Chevron Corporation, ConocoPhillips, Devon Energy
Corporation, EOG Resources, Inc., Hess Corporation, Marathon Oil Corporation,
Noble Energy, Inc., Occidental Petroleum Corporation and Pioneer Natural
Resources Company. If, during the Performance Period, any peer company undergoes
a change in corporate capitalization or a corporate transaction (including, but
not limited to, a going private transaction, bankruptcy, liquidation, merger,
consolidation, etc.), then the Committee shall undertake an evaluation to
determine whether such peer company will be replaced with a different peer
company (any such replacement company shall be identified pursuant to the rules
established by the Committee with respect to, and in no event after, the first
90 days of the Performance Period). The Committee has designated Southwestern
Energy, Inc.; Cabot Oil and Gas Corporation; Concho Resources, Inc.; and Cimarex
Energy as replacement companies, in this respective order.


After the end of the Performance Period, the value attributed to the PUs that
are earned on such date shall be calculated by multiplying the number of PUs
earned by the Fair Market Value of the Company’s Common Stock on the day the
Committee certifies the performance results and approves the payouts. This value
shall be reduced by the applicable payroll taxes as a result of the vesting of
the PUs earned, and the resulting amount shall then be paid to you in cash
within 60 days after the end of the Performance Period (unless subject to a
properly executed deferral election).


Dividend equivalents (as described in Section 9.5 of the Plan) shall not be paid
with respect to the PUs (subject to the provisions below regarding payouts
following the occurrence of a Change of Control). The PUs do not have voting
rights and the PUs do not count toward any applicable stock ownership
guidelines.


You may be allowed to make an election to defer your entire PU Award on a
separate form provided by Human Resources. All deferral elections and
distributions must be made in compliance with Section 409A.




2

--------------------------------------------------------------------------------





If (i) you incur a “separation from service” (within the meaning of such term
set forth in Section 409A under such definitions and procedures as established
by the Company in accordance with Section 409A) due to your voluntary
termination of employment other than for Good Reason during the Applicable
Period following a Change of Control and other than by reason of Retirement or
Qualified Retirement (each as defined below), or (ii) you incur a separation
from service due to a termination for Cause, then, in each case, all unvested
PUs will be immediately forfeited as of the date of your separation from
service.


Upon your death (either prior to a separation from service or after Retirement
or Qualified Retirement) and prior to the end of the Performance Period, all of
your then outstanding and unvested PUs will become immediately vested and paid
within 60 days after the date of your death in an amount equal to your Target
multiplied by the Fair Market Value of the Company’s Common Stock as of the date
of your death; provided, however, that if your death occurs on or after the date
upon which a Change of Control occurs, then the amount payable upon your death
shall be determined as provided below with respect to PUs that are outstanding
on the date upon which a Change of Control occurs. Solely in the case of
Retirement (but not in the case of Qualified Retirement), such payout shall be
prorated based on the number of months you worked during the Performance Period.


If you incur a separation from service prior to the end of the Performance
Period due to (i) disability (as defined in the Company’s disability plan) or
(ii) involuntary termination without Cause or termination for Good Reason during
the Applicable Period following a Change of Control, then you will receive a
payout within 60 days after the end of the Performance Period. The amount of
such payout shall be based on actual performance at the end of the Performance
Period; provided, however, that if a Change of Control occurs prior to the end
of the Performance Period, then such payout shall be determined as provided
below with respect to PUs that are outstanding on the date upon which a Change
of Control occurs.


If you incur a separation from service prior to the end of the Performance
Period due to (i) “Retirement” (as defined by the Anadarko Petroleum Corporation
Retiree Health Benefits Plan), (ii) “Qualified Retirement” (a retirement that
occurs at or after the age of 60 with a minimum of 10 years of service with the
Company) or (iii) involuntary termination without Cause (other than during the
Applicable Period following a Change of Control), then you will receive a payout
within 60 days after the end of the Performance Period with respect to any PUs
held for at least 180 days after Grant Date as of the date of your separation
from service. The amount of such payout shall be based on actual performance at
the end of the Performance Period; provided, however, that if a Change of
Control occurs prior to the end of the Performance Period, then such payout
shall be determined as provided below with respect to PUs that are outstanding
on the date upon which a Change of Control occurs. In addition, solely in the
case of Retirement (but not in the case of a separation from service described
in clause (ii) or (iii) of the first sentence of this paragraph), such payout
shall be prorated based on the number of months you worked during the
Performance Period. In the case of a separation from service described in
clauses (i) through (iii) of the first sentence of this paragraph, all unvested
PUs held for less than 180 days after Grant Date as of the date of your
separation from service will be immediately forfeited as of the date of your
separation from service. For purposes of determining whether you have a
Qualified Retirement, years of service with the Company shall be determined from
your hire date, or if you previously worked for the Company or one of its
affiliates, from your most recent hire date with the Company.




3

--------------------------------------------------------------------------------





Notwithstanding the preceding provisions of this Award Agreement, the following
provisions shall apply in the event a Change of Control occurs prior to the end
of the Performance Period and while your PUs remain outstanding:


(i)
The Company’s TSR ranking relative to the peer group shall be determined as if
the date upon which the Change of Control occurs (the “Change of Control Date”)
is the last day of the Performance Period, and a preliminary calculation of the
value of the earned PUs for the Performance Period will be made as of such date
(the “Preliminary PU Amount”), which amount will be (A) equal to your Target
multiplied by the applicable percentage under the “Payout as % of Target” column
of the table above based on the Company’s relative TSR ranking for the
Performance Period multiplied by the Fair Market Value of the Company’s Common
Stock as of the first trading day immediately preceding the Change of Control
Date and (B) solely in the event of your Retirement (but not in the event of
your Qualified Retirement) on or before the Change of Control Date, prorated
based on the number of months you worked during the Performance Period
(determined without regard to the Change of Control);



(ii)
On the Change of Control Date, your PUs that are outstanding on such date shall
be converted into restricted equity units in respect of the common equity
security of the Surviving Company (as hereinafter defined), the number of which
shall be determined by dividing the Preliminary PU Amount by the fair market
value of one such common equity security as of the first business day
immediately prior to the Change of Control Date (as determined in good faith by
the Committee which, in the case of a publicly-traded security, shall be based
on the closing price of such security on the principal exchange upon which it is
traded as of the applicable date);



(iii)
Each such restricted equity unit shall, from and after the Change of Control
Date, be subject to equitable adjustment by the board of directors (or an
authorized committee thereof) of the Surviving Company as if such unit had been
granted under the Plan, and such restricted equity units shall be credited with
dividend equivalents (in a manner similar to that provided in Section 11.4 of
the Plan), which dividend equivalents shall be accrued and deemed reinvested in
additional common equity securities of the Surviving Company and paid, less
applicable taxes, at such time as the restricted equity units to which they
relate vest and settle;



(iv)
Subject to the provisions of clause (v) below, (A) each such restricted equity
unit shall vest and be earned on the last day of the Performance Period
(determined without regard to the occurrence of the Change of Control) and the
payment amount with respect thereto shall be based on the fair market value of
the common equity security of the Surviving Company as of the last day of the
Performance Period (determined without regard to the occurrence of the Change of
Control) and (B) the payment amount, less applicable withholding taxes, shall be
paid to you in cash within 10 days after the end of the Performance Period
(determined without regard to the occurrence of the Change of Control); and



4

--------------------------------------------------------------------------------







(v)
Each such restricted equity unit (and the related dividend equivalents) shall be
subject to the same forfeiture, time of payment and, in the event of your
Retirement (but not in the event of your Qualified Retirement) after the Change
of Control Date, proration provisions as are provided in the four paragraphs
preceding this paragraph and shall be paid, less applicable withholding taxes,
in cash; provided, however, that (A) a payment due upon your death on or after
the Change of Control Date shall be based on the fair market value of the common
equity security of the Surviving Company as of the date of your death and shall
be paid within 10 days after the date of your death without regard to any longer
period that may be provided pursuant to the preceding paragraphs of this Award
Agreement, (B) a payment due after the end of the Performance Period (determined
without regard to the occurrence of the Change of Control) shall be based on the
fair market value of the common equity security of the Surviving Company as of
the last day of the Performance Period (determined without regard to the
occurrence of the Change of Control) and shall be paid within 10 days after the
last day of the Performance Period without regard to any longer period that may
be provided pursuant to the preceding paragraphs of this Award Agreement, and
(C) if the Change of Control constitutes a Section 409A Change of Control (as
hereinafter defined) and if you incur a separation from service during the
two-year period beginning on the Change of Control Date due to (I) disability
(as defined in the Company’s disability plan), (II) Retirement, (III) Qualified
Retirement, (IV) involuntary termination without Cause or (V) termination of
employment for Good Reason during the Applicable Period following the Change of
Control, then (x) you will receive a payout with respect to your restricted
equity units on the first business day that is at least six months and one day
following the applicable separation from service (or, if earlier, within 10 days
after the earlier of the date of your death or the last day of the Performance
Period (determined without regard to the occurrence of the Change of Control)),
(y) such payout will be based on the fair market value of the common equity
security of the Surviving Company as of the fifth business day immediately
preceding the date of such payment (or, if the payment is to be made within 10
days after the last day of the Performance Period (determined without regard to
the occurrence of the Change of Control), then such payout amount will be based
on the fair market value of the common equity security of the Surviving Company
as of the last day of the Performance Period (determined without regard to the
occurrence of the Change of Control)), and (z) solely in the case of Retirement
(but not in the case of a separation from service described in subclause (I),
(III), (IV) or (V) of this clause (C)), such payout shall be prorated based on
the number of months you worked during the Performance Period (determined
without regard to the occurrence of the Change of Control).



Any determination of fair market value required pursuant to clause (iv) or (v)
of the preceding paragraph shall be made in good faith by the board of directors
(or an authorized committee thereof) of the Surviving Company (which, in the
case of a publicly-traded security, shall be based on the closing price of such
security on the principal exchange upon which it is traded as of the applicable
date).


As used herein, the term “Surviving Company” means the entity designated by the
Committee on or before the Change of Control Date as resulting from the Change
of Control. For the avoidance of doubt, the Company may be the Surviving Company
depending on the facts and circumstances


5

--------------------------------------------------------------------------------





relating to the Change of Control. As used herein, the term “Section 409A Change
of Control” means a Change of Control (as defined in Section 2.8 of the Plan
without regard to the last sentence of such section) that also constitutes a
change in control event (as defined in Treasury regulation section
1.409A-3(i)(5)).


Your PUs are subject to several restrictions, including that such PUs may not be
transferred, sold, assigned, pledged, exchanged, hypothecated or otherwise
transferred, or disposed of to the extent then subject to restrictions.


If the Company is required to prepare an accounting restatement due to the
material noncompliance of the Company, as a result of misconduct, with any
financial reporting requirement under the securities laws, and if you knowingly
engaged in the misconduct, were grossly negligent with respect to such
misconduct, or knowingly or grossly negligently failed to prevent the misconduct
(whether or not you are one of the individuals subject to automatic forfeiture
under Section 304 of the Sarbanes-Oxley Act of 2002), the Plan Administrator may
determine that you shall reimburse the Company the amount of any payment in
settlement of an Award earned or accrued during the twelve-month period
following the first public issuance or filing with the United States Securities
and Exchange Commission (whichever first occurred) of the financial document
embodying such financial reporting requirement.


Notwithstanding anything in this Award Agreement or any other agreement between
you and the Company to the contrary, including, without limitation, any
provisions that prevent the Company from unilaterally amending this Award
Agreement, you agree by accepting this Award that the Dodd-Frank Wall Street
Reform and Consumer Protection Act (the “Act”) has the effect of requiring
certain officers of the Company to repay the Company, and for the Company to
recoup from such officers, erroneously awarded amounts of incentive-based
compensation. If the Act, any rules or regulations promulgated thereunder by the
Securities and Exchange Commission or any similar federal or state law requires
the Company to recoup any erroneously awarded incentive-based compensation
(including stock options and any other equity-based awards) that the Company has
paid or granted to you, you hereby agree, even if you have terminated your
employment with the Company, to promptly repay such erroneously awarded
incentive compensation to the Company upon its written request. This obligation
shall survive the termination of this Award Agreement.


After your employment relationship with the Company terminates for any reason,
you acknowledge and agree, by accepting the Award Agreement, that you remain
subject to the following obligations (“Post-Termination Obligations”), which
serve to align your interests with the Company’s long-term business interests.
The following Post-Termination Obligations are reasonably related to the
protection of such business interests, including the preservation of the
Company’s goodwill and the protection of the confidential information that you
have obtained and will obtain in the course of your future employment with the
Company.


a.     Non-Disclosure. You will comply with the obligations contained in the
Anadarko Code of Business Conduct and Ethics that continue after termination of
employment to not disclose or utilize certain confidential information of the
Company and its affiliates as specified therein. As an officer of the Company,
the law imposes upon you a duty to safeguard and protect confidential
information of the Company and its affiliates. Except as expressly permitted by
this Award Agreement and without limiting the foregoing, you shall not use for
your own benefit or the benefit of any person or entity (other than the Company
and its


6

--------------------------------------------------------------------------------





affiliates), or disclose to any person or entity (other than the Company and its
affiliates), any information relating to confidential information of the Company
or its affiliates made, developed or acquired by or disclosed to you,
individually or in conjunction with others, during your employment with the
Company or its affiliates (whether during business hours or otherwise and
whether on the Company’s premises or otherwise). The non-disclosure requirements
set forth in this paragraph (a) are subject to the provisions of paragraph (e)
(“Disclosures”) below.


b.    Non-Disparagement. For a term of one (1) year beginning on the last day of
your employment with the Company, you shall make no disparaging remarks
regarding or relating to Anadarko, its affiliates, or any employee or director
of Anadarko or its affiliates. The non-disparagement requirements set forth in
this paragraph (b) are subject to the provisions of paragraph (e)
(“Disclosures”) below.


c.    Non-Solicitation. For a term of one (1) year beginning on the last day of
your employment with the Company, you will not, directly or indirectly, solicit,
or otherwise attempt to induce, any employee of the Company or any of its
affiliates to terminate his or her employment with the Company or such
affiliates, or hire or assist in the hiring of any such employee by any person,
association, or entity not affiliated with the Company.


d.    Remedies. Should you violate any Post-Termination Obligation, you will not
thereafter be entitled to payment with respect to any of the Awards subject to
this Award Agreement that have not yet vested and become payable pursuant to the
terms hereof, and such Awards shall be forfeited (without value) to the Company
immediately as of the date that you violate such Post-Termination Obligation. 
If your violation of any Post-Termination Obligation is not discovered until
after any such Award has vested and been paid to you, the Company may require
you to return to it the full amount of such payment (determined prior to the
application of any applicable tax withholding). Notwithstanding the foregoing,
money damages would not be a sufficient remedy for any breach of a
Post-Termination Obligation by you. The Company shall be entitled as a matter of
right to specific performance of the Post-Termination Obligations, including
entry of an ex parte temporary restraining order in state or federal court,
preliminary and permanent injunctive relief against activities in violation of
this Award Agreement, or both, or other appropriate judicial remedy, writ or
order, in any court of competent jurisdiction, restraining any violation or
further violation of such agreements by you or others acting on your behalf,
without any showing of irreparable harm and without any showing that the Company
does not have adequate remedy at law. The remedies specified herein shall not be
construed as limiting the remedies available to the Company and shall be in
addition to all other remedies available to the Company at law and in equity. If
any term, provision, covenant or condition of the Post-Termination Obligations
is held by a court of competent jurisdiction to be illegal, invalid,
unenforceable, or void, and not correctable through modification, then such
provision, covenant, or condition (or portion thereof) may be severed and the
validity and enforceability of the remainder of this Award Agreement shall not
in any way be affected, impaired or invalidated.
    
e.    Disclosures. Nothing in this Award Agreement will prevent you from making
disparaging remarks or disclosing Company confidential and proprietary
information when compelled to do so by law or when such communications are
intended to comply with any federal or state whistleblower statute including,
but not limited to, information provided in a


7

--------------------------------------------------------------------------------





manner described in Section 21F(h)(1)(A) of the Securities Exchange Act of 1934,
as amended, 15 U.S.C. 78u-6(h)(1)(A). Nothing in this Award Agreement will
prevent you from: (i) making a good faith report of possible violations of
applicable law to any governmental agency or entity or (ii) making disclosures
that are protected under the whistleblower provisions of applicable law. For the
avoidance of doubt, nothing herein shall prevent you from making a disclosure of
a trade secret that: (A) is made (1) in confidence to a federal, state or local
government official, either directly or indirectly, or to an attorney; and (2)
solely for the purpose of reporting or investigating a suspected violation of
law; or (B) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.  Further, an individual who files
a lawsuit for retaliation by an employer of reporting a suspected violation of
law may disclose the trade secret to the attorney of the individual and use the
trade secret information in the court proceeding, if the individual (X) files
any document containing the trade secret under seal and (Y) does not disclose
the trade secret, except pursuant to court order.




Please establish a Beneficiary Designation for your Long-Term Incentive Equity
Awards online at [internal website address] or by contacting the Anadarko
Benefits Center at 1-866-472-xxxx, option 1 and then option 1 again. You may
update your designation anytime.


If you have any questions about this Award Agreement, please call me at
832-636-xxxx.


Sincerely,




8